Citation Nr: 0017658	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-03 318	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a tremor of the 
left hand.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
February 1953, and from June 1966 to June 1968.  His active 
duty included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Jackson, Mississippi RO that, among other things, denied 
claims of entitlement to service connection for a tremor of 
the left hand and a skin disorder characterized as a rash on 
the back, chest, and genitalia.  The record indicates that 
the veteran's claims files were transferred to the Columbia, 
South Carolina RO in January 1998.  The veteran testified at 
a hearing at the RO in October 1998.


FINDINGS OF FACT

1.  Competent evidence has been presented which tends to link 
a tremor of the left hand to the veteran's service-connected 
headaches or post-traumatic stress disorder (PTSD).

2.  The veteran served in the Republic of Vietnam but he has 
not been diagnosed with a presumptive disease listed in 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  

3.  No competent medical evidence has been presented to show 
that the veteran has a skin disorder that either began in 
service or is attributable to exposure to herbicides in 
service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a tremor of the left 
hand is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).

2.  The claim of service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Left Hand

The veteran contends that his tremor of the left hand had its 
onset in service, or alternatively, was caused by his 
service-connected atypical migraine-type cephalalgia, or his 
service-connected PTSD.  Based on a review of the evidence, 
the Board finds that the veteran's claim of service 
connection for a tremor of the left hand is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnoses suggesting a 
tremor of the left hand.  Although the records show that, in 
January 1968, he was seen for complaints which included 
trembling, this complaint was associated with a diagnosis of 
situational reaction.

Thereafter, a VA hospital summary, dated from September to 
October 1973, indicates that when the veteran was admitted 
for evaluation of headaches, it was noted that he had had a 
tremor in the left arm for many years.  The veteran reported 
that this tremor had become worse over the previous six 
weeks.  Physical examination was unremarkable.  Vascular 
headaches, cluster variety and essential tremor were 
diagnosed.

At a December 1992 VA examination, the veteran reported that 
he was in combat while in the Seabee's in Vietnam.  He 
reported that his migraine headaches had disappeared two and 
a half years earlier; however, at that time, he developed a 
gross tremor of the left arm, which had gradually increased 
in severity.  Examination revealed that the veteran exhibited 
a rather gross, almost violent tremor of the left arm when 
opening the door with his left hand and entering the room.  
The veteran sat somewhat stiffly in the chair, held his left 
hand during most of the interview, and occasionally exhibited 
minor tremors of the left upper extremity.  However, when he 
arose to leave the room and reached for the doorknob with his 
left arm, the tremor returned.  The examiner stated that the 
veteran did not satisfy the full criteria for PTSD and that 
the veteran gave a history of gross tremor of the left upper 
extremity.  The examiner opined that "there appears to be no 
obvious psychiatric etiology for this tremor, although this 
is a possibility."

A VA discharge summary indicates that when the veteran was 
hospitalized in February 1995, an essential tremor was 
diagnosed.  It was noted that a neurology consultant had seen 
the veteran and thought that the veteran had an essential 
tremor of the left upper extremity, probably related to 
alcohol abuse in the past.  

VA outpatient treatment and examination reports show that, 
when examined by VA in February 1997, the veteran exhibited a 
coarse tremor of the left upper extremity.  A January 1998 
computerized tomography (CT) of the brain revealed 
questionable small left basal ganglia lacunar infarction.  
The impressions of the April 1998 magnetic resonance imaging 
(MRI) of the brain included minimal lacunar infarctions.  An 
October 1998 VA psychiatry clinic record indicates that the 
examiner referred to the veteran's January 1998 CT and 
April 1998 MRI, and noted that they both showed possible 
infarction (left basal ganglia).  The examiner opined that 
the veteran had a severe disability of the dominant (left) 
hand due to infarction associated with migraine.  

Correspondence from a private chiropractor, dated in 
October 1998, indicates that the veteran suffered from severe 
left dominant hand and arm dysfunction due to a 
cerebrovascular accident (CVA) in 1991, and complicated by 
migraine headaches.

At his RO hearing in October 1998, the veteran testified that 
his left hand tremors began in 1992.  He testified that a 
doctor at the Greenville Clinic had informed him, about three 
months prior to the hearing, that the veteran's migraine 
headaches had caused his stroke, which in turn brought on the 
tremors.

At a September 1999 VA examination, the veteran reported 
experiencing a stroke in 1992, and developing a tremor in the 
left upper extremity.  Examination of the left upper 
extremity revealed that the veteran had a tremor 
characterized by a large amplitude, three to four per second, 
flexion-extension tremor at the wrist.  The examiner opined 
that the veteran's tremor was related to the cerebral 
infarction that likely occurred in the cerebellum.  It was 
noted that the examiner could not locate a MRI report in the 
claims folder and, therefore, had requested a MRI of the 
brain to confirm the opinion.

The reasonable inferences made from reading the December 1992 
VA examination report, October 1998 report, and 
September 1999 VA examination report, together with 
statements from the veteran, lead the Board to conclude that 
the veteran's claim of service connection for a tremor of the 
left hand is well grounded.  In other words, there is a 
strong suggestion by competent authority that the veteran's 
tremor of the left hand is due to the veteran's service-
connected headaches or PTSD.  Under these circumstances, the 
Board finds that the claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 
506.

Skin

The veteran claims that he has a skin rash on his back, 
chest, and groin area, which can be attributed to in-service 
exposure to Agent Orange in Vietnam.  He also claims that he 
has chloracne as a residual of Agent Orange.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.  However, in a 
recent decision, the Court stated that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e)." McCartt v. West, 12 Vet. App. 164, 168 
(1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  However, as noted above, 
where the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds that the veteran's claim of service 
connection for a skin disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  The 
veteran's DD-214 shows that he served in the Republic of 
Vietnam.  However, the Board notes that the presumptive 
provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection for a skin disorder due to exposure to herbicides 
unless such a disorder is enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  Here, the evidence does 
not show that the veteran has a skin disorder that is one of 
the listed diseases.  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do 
not apply.  38 C.F.R. § 3.309(e); see McCartt, 12 Vet. App. 
at 168.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to herbicides may not be presumed.  

The veteran is not precluded from otherwise meeting the nexus 
requirement.  See Combee, 34 F.3d at 1039.  However, he has 
not submitted any competent evidence of a nexus between any 
skin disorder and service.  His service medical records show 
that, in March 1967, he was treated for poison oak of the 
arms and legs.  He was prescribed calamine lotion.  The 
remaining records are negative for complaints of, treatment 
for, or diagnoses suggesting any skin rash.

VA outpatient treatment reports show that, in May 1994, the 
impression was tinea capitus.  In June 1994, it was noted 
that the veteran reported that his rash was still itching.  
At a September 1999 VA examination, the veteran reported 
that, as far as his skin was concerned, there seemed to be no 
problem until 1971 or 1972 when he developed a rash on his 
chest, right shoulder, and genitalia.  On examination of the 
skin of the head and neck, no rash was seen.  On the 
veteran's back, there was a triangular-shaped area in the 
upper thoracic region in the midline, which measured 8 
centimeters (cm) on the base and 8 cm on the height.  It was 
slightly hypopigmented with erythematous scaling.  There was 
a benign appearing mole in the area of the veteran's 
pruritus, which was in the region of his right scapula.  
Otherwise, the back examination was negative.  The chest, 
abdomen, genitalia, and upper extremities were negative for 
any rash.  The impressions included seborrheic dermatitis 
involving the forehead, sideburns, nasolabial fold and chest 
by history, which was recurrent; tinea cruris by history 
which had resolved; no evidence on the current examination of 
chloracne; and no history compatible with chloracne.

The salient point to be made about the evidence described 
above is that no medical opinion has been offered which links 
any current skin problem, including seborrheic dermatitis, to 
the veteran's military service, or to any exposure to 
herbicides while in military service.  The Board has 
considered photographs submitted by the veteran in 
December 1994 and excerpts from a book about headaches.  The 
Board has also considered the veteran's December 1998 RO 
testimony and written statements as well as an October 1998 
lay statement submitted from the veteran's wife regarding the 
diagnoses and onset of his skin disorder.  However, while 
they are competent to provide information regarding the 
symptoms the veteran currently experiences and has 
experienced since his separation from military service, there 
is no indication that they are competent to render a medical 
diagnosis or to give an opinion on the etiology of a 
condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.

Absent the presentation of evidence showing disease listed in 
38 C.F.R. § 3.309(e), or the presentation of evidence linking 
currently shown skin problems to military service, including 
herbicide exposure in service, the veteran's claim may not be 
found to be well grounded.  Additionally, although the 
veteran has provided a history of skin problems since 
military service, no competent medical evidence has been 
presented linking any currently demonstrated problem to this 
history of continued symptoms.  Consequently, the Board finds 
that the veteran's claim of service connection is not well 
grounded because of a lack of medical nexus evidence.  
Caluza, supra.

The veteran's representative has argued that VA should 
further assist in the development of the veteran's claim.  
However, until an appellant has submitted a well-grounded 
claim, VA is under no duty to assist in establishing the 
evidentiary elements of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  


ORDER

The claim of service connection for a tremor of the left hand 
is well grounded; to this extent, the appeal is granted.

The claim of service connection for a skin disorder is 
denied.


REMAND

Because the Board has concluded that the claim of service 
connection for a tremor of the left hand is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

As noted above, the veteran contends that his tremor of the 
left hand began in service, or was either caused by or 
aggravated by his service-connected headaches or PTSD.  In 
this regard, the Board notes that service connection may be 
granted for a disability that results from disease or injury 
incurred in or aggravated by service, or for disability that 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.  Further, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 8 Vet. App. at 448.

Since the evidence described above strongly suggests a 
relationship between the veteran's left hand tremor and 
service-connected headaches or PTSD, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on this point.  Specifically, the Board 
finds that a medical nexus opinion is required from an expert 
who has reviewed the entire claims files, something that has 
not yet been done.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his left hand that has not already been 
made a part of the record.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for comprehensive VA 
examination to determine the nature and 
probable etiology of any tremor of the 
left hand.  The claims folder, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, and examination findings must 
be considered in detail by the examiner.  
The examiner should provide an opinion as 
to the medical probability that any 
currently diagnosed tremor of the left 
hand is attributable to military service, 
or to his already service-connected 
headaches or PTSD.  The opinion should 
include comment as to whether either 
service-connected disability has made any 
left hand tremor worse.  The rationale 
for the examiner's opinion should be set 
forth in detail.  All opinions should be 
reconciled with the opinion set forth in 
the December 1992 VA examination report, 
October 1998 record, and September 1999 
VA examination report, and in 
correspondence from a private 
practitioner in October 1998.  If the 
examiner's opinion differs from any of 
the opinions, the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinions already 
of record.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



